Citation Nr: 1015803	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, other than scarring, including, but not limited to 
blurred vision and headaches.

2.  Entitlement to service connection for arthritis and joint 
pain of multiple joints, other than the lumbar spine.  

3.  Entitlement to service connection for a disability of the 
lumbar spine.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO denied service 
connection for bladder cancer, blurry vision and arthritis 
with joint pain.  The RO also determined that previously 
denied claims of service connection for nervous condition, 
residuals of a left shoulder injury, residuals of a head 
injury and bilateral hearing loss remained denied because new 
and material evidence had not been received to reopen these 
previously denied claims.

In February 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

When the case was initially before the Board, in October 
2007, the issue of service connection for bladder cancer was 
denied.  Additionally, the Board determined that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for a left 
shoulder injury, and as a result, that claim was also denied.  

Regarding the other matters on appeal, the Board reopened the 
claim of service connection for the residuals of a head 
injury, to include scars, and reopened the claim of 
entitlement to service connection for bilateral hearing loss.  
These reopened claims, along with the issues of entitlement 
to service connection for blurry vision and entitlement to 
service connection for arthritis with joint pain were 
remanded back to the RO in October 2007 for additional 
development of the record.  

While the claims were pending, the RO issued a rating 
decision in October 2008 which granted service connection for 
scar, status post laceration of the head.  

In an effort to simplify matters, and to manage the Veteran's 
claims in a light most beneficial to him, and to comport with 
his intentions, the issue of entitlement to service 
connection for a low back disability, once considered as part 
and parcel of the issue of entitlement to service connection 
for arthritis and joint pain of multiple joints, has been 
separated from the broader issue of entitlement to service 
connection for arthritis and joint pain of multiple joints, 
as noted on the cover page of this decision.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record establishes that the Veteran's blurry vision and 
headaches are not likely associated with the in-service head 
injury.

2.  The weight of the competent and probative evidence of 
record establishes that the Veteran has no current residual 
disability, other than the service-connected scarring, as a 
result of the in-service head injury.

3.  The weight of the competent and probative evidence of 
record establishes that the Veteran's arthritis of the hips 
and hands is unrelated to any injury, disease or event 
associated with military service, and there is no competent 
evidence of a nexus between any current disability of the 
knees, ankles and wrists, if any, and any injury, disease or 
event in service.  

4.  The weight of the competent and probative evidence of 
record establishes that the Veteran's bilateral hearing loss 
is, as likely as not, a result of acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability manifested by blurred vision and/or headaches have 
not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
residuals of a head injury, other than for scars and 
laceration of the scalp, have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
arthritis and joint pain of the hips and hands, knees, ankles 
and wrists has not been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

4.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  However, the notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  Although the initial 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the RO cured this defect by sending a 
corrected letter to the Veteran in November 2007.  That 
letter provided notice regarding how new disability ratings 
and effective dates for any award of benefits will be 
assigned.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

Although the Veteran's most recent VA orthopedic examination 
in November 2007 did not address all of the Veteran's 
complaints regarding his joint pain, the examination is 
nevertheless adequate with respect to the Veteran's claim of 
service connection for arthritis and joint pain of multiple 
joints except with respect to that part of the claim 
concerning the lumbar spine.  Regarding the arthritis of the 
fingers, the November 2007 examination adequately addressed 
this topic and provided an adequate opinion regarding nexus.  
Regarding the hip arthritis, the Veteran has complained of 
hip pain, and the VA examination in November 2007 did not 
address these complaints with respect to the opinion 
regarding the likely etiology of the Veteran's claimed 
disabilities.  Notwithstanding the Veteran's complaints of 
hip pain, no such examination is necessary in this case 
because there is no evidence of an in-service hip injury or 
disease and the record does not reflect the presence of a hip 
disability, such as arthritis of the hip joint, until many 
years after discharge from service.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As there is no indication there was an 
injury or disease in service, or that the claimed condition 
may be related to service, to include through the submission 
of evidence of continuity of symptomatology, an examination 
was not necessary and therefore another examination is not 
warranted.   

The examination did not address any other joints other than 
the left shoulder because the Veteran did not explicitly 
report current findings with respect to the knees, ankles, 
and wrists, for example.  

Regarding the lumbar spine, the November 2007 examination was 
inadequate, and that matter is addressed in the remand 
portion of this document.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for residuals of a head 
injury, including, but not limited to, headaches and blurred 
vision; arthritis and joint pain, including but not limited 
to low back arthrosis and spinal stenosis and arthritis of 
the fingers of both hands; and bilateral hearing loss.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Residuals of a head injury, to include blurred vision and 
headaches

A review of the Veteran's service treatment records (STRs) 
reflects that the Veteran was treated for a large laceration 
of the scalp secondary to a "K-BAR" injury on the top of 
his head during a fighting incident in March 1970.  The wound 
was debrided and sutured.  The Veteran was subsequently 
placed on the Surgical Ward for a two-day period of 
observation.  The Veteran was thereafter discharged back to 
duty and maintained on Ampicillin, 500 mg, orally, three 
times daily for seven days.  

An April 1970 STR reveals that the Veteran's head laceration 
became infected.  The report indicated that the Veteran began 
complaining of headaches and a stiff neck after he finished 
the course of Ampicillin.  He was subsequently returned to 
the Naval Support Activity Hospital in Vietnam, where 
examination revealed an abscess of the vertex of the scalp.  
The wound was drained and a culture revealed staph infection.  
The Veteran was started on a course of Erythromycin.  

By early May 1970, there were no signs of infection, and no 
complaints of headaches or other residuals of a head injury.  
The wound continued to granulate well without any evidence of 
infection; thus he was discharged to Marine Barracks in Guam 
to be held for a period of at least two weeks to complete the 
granulation of the scalp.

At a VA neurologic examination in September 1988, the Veteran 
reported headaches ever since a head injury "that rendered 
him unconscious for some two hours but was not accompanied by 
any fractures."  The headaches were reportedly low grade, 
continuous, halocephalic, and non-throbbing.  On examination, 
the Veteran's mental status was normal for the purposes of a 
neurologic evaluation.  Head appeared normal.  Cranial nerves 
II through XII were examined and all found within normal 
limits with no increased intracranial pressure or focal 
neurologic deficits.  Motor and sensory examination was 
normal.  The impression was normal neurologic examination in 
an individual with headaches.  

At a VA examination in November 2007, the Veteran's history 
was recorded by the examiner who indicated that he reviewed 
the claims file in conjunction with the examination.  The 
examiner noted that there was no loss of consciousness (LOC) 
associated with the in-service scalp laceration injury in 
March 1970.  The examiner also noted that the STRs did not 
show complaints of headaches at discharge, and the first 
medical record noting post-service headaches was the 1988 VA 
examination report associated with the original claim of 
service connection.

The examiner also referred to a February 2003 clinic note 
which indicated a history of MVC with rib fracture 20 years 
prior with chest pains, arthralgias of the hands of several 
years duration, and back pain.  Significantly, the examiner 
pointed out that there was no mention of headaches at that 
time or in clinic or ER notes for the next several years at 
least.  

The examiner also pointed out that the Veteran initially 
reported balance problems, dizziness, and blurry vision since 
the in-service head injury, but on further questioning, he 
denied blackouts, seizures and sphincter disturbance.  The 
Veteran reported memory trouble "for quite a few years."  
The Veteran described the headaches as occurring around his 
eyes and temples, sharp in nature, and which could occur at 
any time.  The Veteran indicated that the headaches made him 
sick, although he denied phono/photophobia.  The examiner 
acknowledged that the STR's revealed that Veteran sustained a 
head injury with scalp laceration during a fight in service 
and developed a headache only a week or two later with a 
scalp abscess.  However, the examiner also noted that there 
was no evidence of recurring headaches in the STRs.  In the 
available medical records since that time, the examiner 
pointed out that there was no credible evidence of a headache 
disorder.  The examiner noted that while head trauma may 
certainly induce a chronic headache disorder, generally, 
there was too much delay in the development of symptoms in 
this case to make a likely link to the Veteran's head injury 
in this case.  The nature of the injury was unlikely to 
result in significant motor, sensory or cognitive dysfunction 
and his current complaints were unlikely related to the head 
injury.  

The Veteran was also afforded a VA vision examination in 
November 2007.  The impression was refractive error hyperopia 
with presbyopia and normal ocular examination.  The opinion 
provided was that refractive errors are inherited and a 
result of age.  An addendum noted that there is no evidence 
that his blurring vision is a result of the head injury that 
he sustained during service but rather is a simple refractive 
error correctable with lenses.  

In sum, the evidence clearly shows that the Veteran suffered 
a laceration to the scalp during service in March 1970.  The 
laceration because infected in April 1970 and produced pus, 
headaches, and neck pain.  After sufficient antibiotic 
treatment for a staph infection, the Veteran was cleared for 
duty.  There were no chronic residuals of a head injury, 
including headaches and/or dizziness and/or blurred vision 
noted at discharge.  

As the examiner in November 2007 pointed out, there is a gap 
of many years between the time of discharge from service in 
August 1970 (when no blurred vision or headache symptoms were 
noted) and the first post-service reports of headaches and 
blurred vision in 1988, which happens to coincide with the 
Veteran's initial claim of service connection for residuals 
of a head injury.  This delay in headache symptoms, along 
with the negative examination findings of any significant 
motor sensory or cognitive dysfunction was the basis, or 
rationale, for the examiner's opinion that the Veteran's 
current complaint of headaches is unrelated to the in-service 
injury.  

The Veteran is certainly competent to testify as to symptoms 
such as headaches which are non-medical in nature.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, the 
Veteran's testimony regarding the continuity of headache 
symptoms since the in-service head injury is weighed against 
the other evidence of record, including the absence of any 
medical evidence whatsoever of complaints, findings or 
diagnosis of headaches between the time of treatment for the 
infected head wound in April 1970 and the Veteran's initial 
claim for benefits in 1988.  

Additionally, the VA examiner in November 2007 acknowledged 
the Veteran's reports of blurred vision and dizziness but 
pointed out that these symptoms were not necessarily 
consistent with the objective findings on examination, such 
as a lack of blackouts, seizures and sphincter disturbance.  
In short, the examiner opined that the nature of the 
Veteran's injury was unlikely to result in any significant 
motor sensory or cognitive dysfunction, and as such, the 
blurred vision and headaches were not likely related to the 
in-service head injury.  

Moreover, the Veteran's current statements regarding losing 
consciousness are not credible.  The medical report in 
service shows that the Veteran "denied being unconscious" 
when injured in March 1970; however, in a report to the VA 
examiner in September 1988, the Veteran indicated that he did 
lose consciousness for some time following the accident.  The 
Board finds credible the contemporaneous service treatment 
records rather than statement which was made many years after 
the injury.  

The Veteran's report that he has had headaches and blurred 
vision since service, when weighed against the VA examiner's 
medical opinion coupled with the lack of medical evidence 
showing the presence of a chronic headache and/or blurred 
vision disorder for nearly two decades after separation from 
service simply carries less probative value.  

It is clear that the Veteran genuinely believes that he has 
current residuals as a result of the in-service head injury; 
and, the Board acknowledges that such a head injury did occur 
during service in March 1970.  Notwithstanding the occurrence 
of the injury, however, the weight of the competent evidence 
of record establishes that the Veteran's current complaints 
of headaches and blurred vision are not as likely as not 
residuals of the head injury.  In other words, the Veteran 
may very well have headaches and blurred vision, but the 
preponderance of the competent medical and lay evidence is 
against a finding of any relationship between a current 
disability manifested by headaches and/or blurred vision, and 
any evidence in service, including the documented in-service 
head injury.  Moreover, refractive error is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  There is no doubt to be resolved and 
service connection for residuals of a head injury other than 
scarring, to include headaches and blurred vision is not 
warranted.  



Arthritis/joint pain - hips and hands

The Veteran seeks service connection for arthritis and joint 
pain.  In particular, the Veteran maintains that service 
connection is warranted for arthritis and/or joint pain in 
the low back, both hands, hips and left shoulder.  

The claim of service connection for a left shoulder 
disability has already been adjudicated by the Board.  In a 
prior denial of the claim it was determined that the Veteran 
injured his left shoulder after discharge from service and 
there was no relationship to service.  The claim was again 
denied in a October 2007 Board decision because new and 
material evidence had not been submitted to reopen a 
previously finally denied claim.  As such, the matter of 
service connection for a left shoulder disability is not in 
appellate status or before the Board at this time.  

There is no evidence in the STRs of complaints, findings or 
diagnosis of any orthopedic disabilities associated with the 
hands, feet, hips, knees, wrists or ankles.  

Post-service VA medical records show a diagnosis of minimal 
degenerative changes at the superolateral aspect of both hip 
joints in September 1988; however, this is the first evidence 
of a disability of the hips, and there is no competent 
evidence of a nexus between the Veteran's current hip 
arthritis and military service.  The first evidence of hip 
arthritis comes over a decade after discharge from service, 
and no medical professional has linked the current hip 
arthritis to service.  Moreover, the record does not reflect 
that the Veteran has reported hip pain since service, so 
there is no continuity of symptomatology in that regard.  

Similarly, the record reflects various acute injuries or 
strains affecting other joints over the years since service, 
such as the right knee in December 1978, the right ankle in 
June 1983, and the right wrist in September 1989.  There is 
no indication in the record that any of these acute injuries, 
or strains were associated with any injury or event in 
service, or that they developed into any type of chronic 
disability, and the Veteran does not assert such.  In other 
words, there is no evidence of an inservice injury, disease 
or event with respect to the knees, ankles or wrists.  
Similarly, there is no link between any current disability of 
the knees ankles or wrists, and service.  Accordingly, the 
criteria for entitlement to service connection has not been 
met with respect to these joints.  

Additionally, the record reflects current complaints of hip 
pain.  During the November 2007 VA examination, the Veteran 
reported that he had low back pain that radiated to his hips.  
A review of the STRs is negative for complaints, findings or 
diagnosis of a hip disorder, hip pain or arthritis of the 
hip.  Similarly, there is no competent evidence of record 
that relates any current hip arthritis to any injury, disease 
or event in service.  

Other significant joint pain at the time of the VA 
examination in November 2007 included pain in both hands.  
The Veteran reported that he had arthritis in both hands 
which began ten years earlier.  Examination of the hands 
revealed a little swelling in the PIP joints of all fingers.  
X-rays of both hands revealed slight narrowing of the 
proximal interphalangeal joint on all fingers.  Impression 
was mild osteoarthritis in both hands.  The examiner noted, 
based on a review of the claims file, that the Veteran's hand 
symptoms began after service, and according to the Veteran, 
began ten years prior to the examination.  As such, the 
examiner saw no way that the arthritis in the hands could be 
connected to anything that occurred during active service.  

In sum, there is no competent evidence to support a finding 
of any relationship between the Veteran's current complaints 
of hip and finger arthritis and any injury, disease, or event 
in service.  Accordingly, service connection for arthritis of 
the hips and fingers of both hands is not warranted.  
Likewise, there is no evidence of a nexus between any current 
disability of the ankles, knees or wrists, if any, and any 
injury, disease or event in service.  Accordingly, service 
connection for arthritis and/or joint pain of the ankles, 
knees or wrists is not established.  The claims file does not 
contain evidence of a disability of any other joint, other 
than the left shoulder and the low back.  Service connection 
for the left shoulder has already been adjudicated by the 
Board, and new and material evidence has not been submitted 
as of this date to reopen a previously finally denied claim.  
The claim of service connection for arthritis of the lumbar 
spine is addressed in the remand portion of this decision.  

The preponderance of the evidence is against the claim of 
service connection for arthritis and/or joint pain of the 
hips and hands, knees, wrists and ankles; there is no doubt 
to be resolved; and service connection for arthritis and/or 
joint pain of the hips and hands, knees, wrists, and ankles 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran's July 1970 discharge examination report notes 
15/15 on a whispered voice test.

A VA audiological examination in September 1988 notes mild to 
moderate sensorineural hearing loss bilaterally.  Pure tone 
thresholds, in decibels, were as follows in the right ear:  
25 at 500 Hz, 30 at 1000 Hz; 20 at 2000 Hz; 55 at 3000 Hz and 
65 at 4000 Hz.  In the left ear, pure tone thresholds, in 
decibels, were as follows:  25 at 500 Hz, 30 at 1000 Hz, 20 
at 2000 Hz; 50 at 3000 Hz; and 65 at 4000 Hz.  Speech 
recognition was 90 percent in the right ear and 90 percent in 
the left ear.  

At an October 1988 "special ENT C&P exam", the Veteran 
reported constant ringing in his ears and headaches, although 
he did not specifically think he had trouble hearing.  The 
examiner indicated that audiometric examination revealed a 
bilateral mild to moderate neurosensory hearing loss.  
Additionally, the examiner noted associated constant mild to 
moderate tinnitus bilaterally.  Significantly, the examiner 
found no other abnormalities and opined that the Veteran's 
problem with his ears was probably noise induced.  

At a VA audiological examination in November 2007, the 
diagnosis was mild to severe bilateral sensorineural hearing 
loss.  The examiner opined that the etiology of the tinnitus 
was at least as likely as not due to the hearing loss.  The 
examiner also noted the 15/15 whispered voice test at 
separation from service in July 1970 and indicated that that 
type of test was not frequency specific.  Thus, the examiner 
indicated that the etiology of the Veteran's hearing loss 
could not be determined without resort to speculation.  

In sum, the examiner in 1988 opined that the Veteran's 
hearing loss was noise-induced, the November 2007 examiner 
essentially did not provide an opinion at all, although did 
not entirely rule out the possibility that the Veteran's 
hearing loss was related to service.  

Importantly, the Veteran maintains that he was exposed to 
acoustic trauma during service, in the form of demolition 
noise, gunfire, airplanes and helicopters.  It is noteworthy 
that the Veteran's MOS was that of combat engineer, and he 
received various medals indicative of combat during his 
military service, to include the Vietnam Cross of Gallantry 
with Palm device.  According to the Department of Defense 
(DoD), the Republic of Vietnam Gallantry Cross with Palm Unit 
Citation is awarded by the RVN, "to units for valorous combat 
achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 
1348.33-M, C7.5.2.4 (Sept. 1996).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  While the Veteran's 
recollections of his in-service combat, to include noise 
trauma, are accepted as true, the record must still show by 
competent medical evidence that the Veteran has a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

In this case, the record does show that the Veteran's hearing 
loss is at least as likely as not related to acoustic trauma.  
The September 1988 VA examiner opined that the Veteran's 
hearing loss was probably noise induced.  

Because the Veteran's in-service noise exposure is conceded, 
and the VA examiner in 1988 opined that the Veteran's hearing 
loss was likely noise induced, the criteria for establishing 
service connection are met in this case, particularly because 
there is little evidence to establish acoustic trauma from 
sources other than in-service noise.  There is no indication 
from the record that the Veteran was exposed to significant 
acoustic trauma prior to service, or after service, either in 
an occupational setting or a recreational setting.  The 
November 2007 VA examination report notes only that the 
Veteran's occupational noise exposure included "brief 
periods of noise in construction work," while in the 
military he was "exposed to demolition noise, gunfire, 
airplanes, and helicopters."

Moreover, there is no medical opinion to contradict the 
September 1988 opinion.  The November 2007 examiner could not 
opine one way or the other as to the etiology of the hearing 
loss, but the inability to provide an opinion does not 
necessarily weigh against the claim.

In essence, the weight of the competent and probative 
evidence of record, which consists of the Veteran's lay 
testimony of in-service noise exposure as well as a lack of 
significant post-service noise exposure, a lack of reliable 
audiometric testing at discharge, and a competent medical 
opinion, supports the Veteran's claim of service connection 
for hearing loss in this case.  


ORDER

Service connection for disabilities manifested by blurry 
vision, to include as residuals of an in-service head injury, 
are denied.  

Service connection for residuals of a head injury, other than 
the service-connected scarring, is denied.

Service connection for arthritis and/or joint pain of the 
hips, fingers of both hands, knees, wrists and ankles, is 
denied.  

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran seeks service connection for a low back 
disability.  This disability is distinguished from the other 
claims of service connection for arthritis and joint pain of 
multiple joints because there is evidence in the STRs of a 
possible chronic back condition.  

Regarding the low back, a December 1969 STR notes complaints 
of low back pain since September, when the Veteran was 
admitted to the urology clinic and passed two small pin head 
sized stones.  On examination, the Veteran had spasm of the 
left lumbar paraspinous musculature and had been treated 
(unsuccessfully) for acute myositis.  Significantly, a 
lumbosacral spine series revealed schmorl's node superior end 
plate of L2 with slight disc space narrowing at L1-2.  

A January 1970 STR notes continued low back pain, despite 
treatment with muscle relaxants, exercise, and heat 
treatments.  X-rays in January 1970 revealed no evidence of 
compression or nerve irritation.  Another January 1970 STRs 
notes chronic back strain due to "boney" [sic] defect in 
January 1970.  

The next report of low back pain comes from private 
outpatient and hospital records dated in 1984.  These records 
show that the Veteran was treated for complaints of back pain 
in March 1984, and then again in October 1984 at the 
Emergency Room for low back pain ongoing for a week or two.  
No prior history of chronic back pain since military service 
was reported at that time.  

The Veteran was afforded a series of VA examinations in 
September 1988 conjunction with his original claim of service 
connection received in April 1988.  At the neurology 
examination, the Veteran reported low back pan that came and 
went and that sometimes radiated into his right lower 
extremity.  It was not accompanied by loss of sensation or 
other neurologic symptoms.  

On motor examination, muscle tone and strength were normal 
with no atrophy or fasciculation and there were no abnormal 
movements detectable.  Sensory examination was intact in all 
four extremities to all modalities.  Coordination, gait, 
station, and Romberg were normal.  Deep tendon reflexes were 
all one to two plus and symmetrical and he had no pathologic 
reflexes or clonus.  The Veteran's straight leg raising tests 
and ambulation were normal.  He could stand on toes and heels 
with no difficulty.  The impression was normal neurologic 
examination in an individual with headaches and low back 
pain, with the latter sounding mostly non-neurogenic in 
nature.  

At the orthopedic examination in September 1988, the Veteran 
reported that he developed a back ache during service in 
DaNang without any specific injury.  On examination, leg 
lengths were essentially equal, but the left calf and thigh 
were one-half inch smaller than the right.  Reflexes were all 
depressed, with reinforcement to get a one plus response.  No 
sensory or motor patter was apparent.  Hip and knee flexion 
and complete straight leg raising was said to hurt into the 
back especially from the right side but the hips had 
essentially symmetrical range of motion.  "Ober's" hurt to 
the right hip and thigh, "Ely's" was negative for referral, 
there was no localized tenderness along the spine and there 
was no sciatic notch tenderness.  The impression was 
recurrent low back strains and suggestion of mild irritation 
but the examiner could not localize it - suspected traumatic 
osteoarthritis.  X-rays of the lumbosacral spine revealed 
satisfactory alignment of the vertebral bodies.  
Intervertebral disc spaces and pedicles were unremarkable.  
There were, however, minimal anterior and lateral 
degenerative spurs demonstrated at several levels.  There 
were no other significant abnormalities seen with regard to 
the spine.  

VA outpatient treatment records from July 2006 through 
January 2007 show monthly treatment for low back pain with 
lumbar fact injections.  The impression was lumbar stenosis, 
lumbar radiculitis/radiculopathy, lumbar facet arthropathy, 
and bilateral sacroiliac pain syndrome.  

At a VA examination in November 2007, the Veteran reported 
low back pain that radiated down both hips with occasional 
numbness involving the entire portion of both legs.  The 
Veteran reported a history of falls with unsteadiness.  He 
denied any back surgery.  X-rays revealed some degenerative 
chances with narrowing of the disk spaces and L5-S1 and L4-5, 
with anterior and posterior spurring on the margins of the 
vertebrae, particularly L4.  Magnetic resonance imaging (MRI) 
revealed spinal stenosis at the L4-L5 disk space with some 
impingement on the nerve root at this level.  Impression was 
degenerative arthroses of lumbar spine with spinal stenosis 
at L4-5.  

The examiner reviewed the Veteran's claims file and noted 
that the Veteran was treated for lumbar strain while on 
active duty.  The examiner also noted that the Veteran worked 
in construction for many years following discharge from 
service.  The examiner specifically noted that the STRs 
indicated negative findings and negative x-rays at the time 
of the in-service back treatment.  For that reason, the 
examiner opined that the Veteran's present condition was not 
related to any in-service condition.  Rather, the examiner 
opined that it was much more likely that the present back 
condition was due to doing heavy construction work for many 
years.  

The November 2007 VA examination is inadequate because the 
examiner's opinion (1) does not take into account the 
possible genetic defect noted in service; and, (2) the 
examiner assumed that the Veteran's post-service occupation 
involved "heavy" construction work for many years.  

As noted, records from 1969 and 1970 revealed schmorl's node 
at the superior end plate of L2 with slight disc space 
narrowing at L1-2; and, chronic back strain due to "boney" 
defect.  The examiner in November 2007 found no nexus between 
the current disability and the in-service complaints of back 
pain, but did not consider whether the Veteran had an 
underlying bone defect.

Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 
4.9.  Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing condition during service by 
superimposed disease or injury.  See VAOPGCPREC 82-90 (July 
18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
However, this question was not addressed in the November 2007 
examination.  

Furthermore, the examiner's opinion relied on the notion that 
the Veteran's post-service occupation of heavy construction 
led to his current back disability; however, there is nothing 
in the record to suggest that the Veteran's occupation 
involved heavy manual labor.  By it's very nature, one would 
expect a career in the construction business to include 
manual labor, and it is certainly possible that the Veteran's 
career was physical in nature; however, the November 2007 
opinion is provided with the assumption that the Veteran's 
occupation included "heavy construction" without any actual 
evidence of the type of construction the Veteran was involved 
with during his post-service years leading up to his initial 
claim in 1988 and thereafter.  

Accordingly, the case must be returned to the RO for another 
VA examination.  VA is obligated to provide an adequate 
examination once it chooses to administer one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from January 2007.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records pertinent to 
the claim on appeal dated since January 
2007.  

2.  After completion of #1 above, schedule 
the Veteran for a VA orthopedic 
examination to determine the current 
nature and likely etiology of the low back 
disability.  All indicated tests, 
including X-ray (CT and/or MRI scans if 
necessary) must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
review the service treatment records, 
particularly those noting a "boney 
defect" in 1970 and schmorl's node at the 
superior end plate of L2 with slight disc 
space narrowing at L1-2, and provide an 
opinion as to whether any current low back 
disability had its onset during service, 
or, if the Veteran had a pre-existing 
congenital defect, was there a 
superimposed injury or disease in service 
that resulted in additional disability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


